Citation Nr: 1520783	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-24 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, anxiety disorder, and panic attacks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G. P.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied entitlement to service connection for an acquired psychiatric disorder (claimed as PTSD, pain attacks, anxiety, and depression). 

The Veteran and his witness testified at a hearing before the undersigned in February 2014.  A transcript is of record.


FINDING OF FACT

The Veteran has current PTSD that has been linked to his fear of hostile military action in Vietnam service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from disease or injury in service.  38 U.S.C.A. § 1110.  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014).

VA and private treatment records reflect diagnoses and treatment for psychiatric disabilities, including chronic PTSD, depressive disorder, and anxiety disorder.  

The Veteran has contended that he suffered trauma during Vietnam service as a result of being placed on nighttime guard duty around his base during his entire tour of duty in Vietnam.  He and another guard were reportedly told to stay vigilant and to no light a cigarette as they would be targets for snipers.  He has reported that he was continually exposed to sounds and other stimuli associated with gunfire and a need to remain alert for enemy attacks.  

The record confirms the Veteran's Vietnam service and, although the record shows that his military occupational specialty (MOS) was a Harbor Craft Boatswain, he has credibly maintained that instead of being assigned duties consistent with his MOS, he was immediately placed on guard duty during night rotations and that he was not trained for such duty.  His reports are consistent with the circumstances of his Vietnam service.

In a December 2012 VA examination report, a VA examiner indicated that the Veteran did not meet Criterion A for a PTSD diagnosis because he did not experience, witness, or confront an event that involved actual or threatened death or serious injury, or that threatened the physical integrity of self or others.  

The record, however, is replete with records of VA treatment for PTSD, and in a January 2013 report a VA social worker noted that although the Veteran acknowledged that he was not fired upon, he was confined primarily to guard duty during his Vietnam service and that he could hear gunfire in the distance and felt afraid for his safety and life and for the lives of his fellow soldiers every day he was on guard duty.  The VA psychotherapist concluded that being confined to guard duty with the sound of gunfire in the background and a fear of the enemy advancing upon one at any time does satisfy Criterion A for PTSD.  She further noted that he responded to the threat with feelings of horror and helplessness.

Later in January 2013, a VA psychiatrist noted that the Veteran did respond with fear to being on guard duty and hearing gunfire.  The psychiatrist assessed PTSD.

Additional reports and opinions from treating VA psychiatrists and the same psychotherapist have maintained that the Veteran currently suffers from PTSD in accordance with DSM-IV and DSM-V criteria and that the trauma causing the PTSD was sustained during his military service in Vietnam.  

Additionally, other than concluding that the Veteran did not meet Criterion A, the December 2012 VA examiner appeared to conclude that the Veteran did meet all other diagnostic criteria for PTSD based on his reported Vietnam stressor.

The January 2013 report from A VA psychiatrist satisfies the requirements for service connection for PTSD based on fear of hostile military action.

Resolving all doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability, regardless of varying diagnoses, to include PTSD, are met and the claim is granted.  


ORDER

Entitlement to service connection for a psychiatric disability, to include PTSD; depressive disorder; anxiety disorder; and panic attacks, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


